87 F.3d 1324
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Daniel James HUNTER, Defendant-Appellant.
No. 95-16048.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 14, 1996.

Before:  CANBY, JOHN T. NOONAN, JR. and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Daniel James Hunter, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion challenging his jury conviction for shooting into an occupied dwelling and using a firearm during and in relation to a crime of violence.   We have jurisdiction pursuant to 28 U.S.C. § 2255, and we affirm.


3
Hunter contends that his counsel was ineffective in failing to move for acquittal because the physical evidence presented at trial established that he acted in self-defense.   This contention is contradicted by the record, which indicates that Hunter's counsel moved for acquittal at trial on the ground that "[t]he Government has failed to prove ... that [Hunter] did not act in self-defense."   See United States v. Hunter, D.C. # CR-93-00008-HDM, Reporter's Transcript at 2-3 (August 26, 1993).


4
Hunter next contends that his counsel failed to appeal his conviction.   This contention is also contradicted by the record.   Hunter's counsel filed a timely notice of appeal.   Hunter subsequently filed a motion for voluntary dismissal of the appeal in this court.   His signature, as well as his counsel's signature, appears on the motion.   See United States v. Hunter, No. 93-10772 (motion filed January 10, 1994).   Hunter's counsel submitted an affidavit stating that Hunter had been informed of his right to appeal and voluntarily chose not to pursue an appeal.   Hunter failed to demonstrate any factual basis for his claim that he was denied the right to appeal.


5
We decline to consider Hunter's remaining contentions because he failed to raise them before the district court in his section 2255 motion.  See United States v. Beierle, 77 F.3d 1199, 1201 (9th Cir.1996).


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   All pending motions are denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3